Citation Nr: 0519741	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1979 rating decision granting a noncompensable 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.  

A hearing was held before the undersigned Veterans Law Judge 
in March 2001.  A transcript of the hearing testimony has 
been associated with the claims file.  In August 2001 and 
August 2004, the claim was remanded for further development 
and is now ready for appellate review.


FINDINGS OF FACT

1.  In October 1998, the veteran alleged CUE in the April 
1979 rating decision which granted service connection for 
schizophrenia but assigned a noncompensable evaluation.

2.  The veteran has failed to show outcome-determinative 
error in the April 1979 rating decision.


CONCLUSION OF LAW

The claim of CUE in an April 1979 rating decision granting a 
noncompensable evaluation for schizophrenia is denied.  38 
U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in an April 1979 rating decision, 
which granted service connection for schizophrenia and 
assigned a noncompensable evaluation.  For the reasons set 
forth below, the Board concludes that the veteran has failed 
to meet his burden to show that the RO committed CUE in the 
April 1979 rating decision and, as such, the claim is denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

In addition, the mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).   Further, VA's breach of the duty to assist cannot 
form a basis for a claim of CUE.  Counts v. Brown, 6 Vet. 
App. 473, 480 (1994).  Similarly, neither can broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

The record before the RO at the time of the April 1979 rating 
decision included service medical records which reflect that 
he was admitted to Walter Reed Army Medical Center on August 
28, 1978, as a transfer from the Fort Meade stockade with a 
diagnosis of acute schizophrenic episode.  In June 1978 he 
allegedly committed rape and assault.  He was confined at the 
Fort Meade installation detention facility in a pretrial 
status.  During August 1978 he became seclusive, began to 
withdraw and verbalized that he was Al Capone.  He was 
transferred to Walter Reed Army Medical Center for 
evaluation.  It was noted that his muteness and withdrawal 
shortly disappeared and that, when not observed at a close 
distance, his behavior was maximal.

An October 1978 Medical Board proceeding reflected that the 
veteran's mental disorder was manifested by persecutory and 
grandiose delusions associated with auditory and visual 
hallucinations and by sexual deviancy.  He was noted to have 
marked impairment for military duty and considerable 
impairment for social and industrial adaptability.  

The veteran was also noted to have borderline mental 
retardation and poor occupational and social adjustment.  He 
was found to be not mentally competent and did not have the 
capacity to understand the nature of and cooperate in the 
Physical Examination Board.  The Medical Board also found 
that the veteran was a danger to himself and others.  In 
October 1978, the veteran was transferred from a military 
hospital to a VA hospital for further treatment, although he 
was still on active duty.  Orders from the Department of the 
Army dated January 24, 1979, reflect that the veteran was 
placed on the Temporary Disability Retired List as of 
February 1, 1979, because of disability considered 100 
percent disabling.

The veteran's application for compensation was received by VA 
in February 1979.  A "Memorandum Rating Decision For 
Competency," dated March 1, 1979, which was marked as 
"VOID" on March 28, 1979, reflects the following:

F.  Service records disclose the veteran 
was transferred to VA Hospital and was 
considered incompetent at that time.  A 
Physical Evaluation Board held that his 
condition was in line of duty and 
discharged the veteran at 100% disabling.  
Veteran scheduled for examination in one 
year as the condition has not stabilized.

D.  A rating of incompetency is proposed 
in accordance with DVB circular 20-75108 
dated 10-30-75.

9203	1.  SC  (PTE INC)
SCHIZOPHRENIA, PARANOID TYPE
100% from 2-1-79

In a letter dated March 15, 1979, the Adjudication Officer at 
the RO advised the Administrator at the VA Medical Center to 
which the veteran had been admitted in October 1978 that a 
preliminary memorandum rating decision had determined that 
the veteran was considered to be incompetent due to his 
nervous condition and requested information as to the 
veteran's next of kin.

In a reply dated March 19, 1979, the Chief, Medical 
Administration Service, at the VA hospital reported that the 
veteran was discharged on November 21, 1978, and was 
receiving outpatient treatment.  It was noted that copies of 
the hospital summary and copies of his outpatient treatment 
records were attached, and that the veteran was considered 
competent at the time of his discharge and no change was 
indicated while receiving outpatient care.

On March 22, 1979, the above reply together with the hospital 
summary from the VA hospital to which the veteran had been 
admitted in October 1978 was received by the RO.  The 
hospital summary reflects that the veteran had been admitted 
to the hospital on October 16, 1978, and was discharged from 
the hospital on November 21, 1978.  After adjusting his 
medication and continuing treatment, he had become less 
paranoid.  He seemed of normal intelligence and interacted 
with one of the other patients with whom he became friends.  
He tolerated two week-end passes with his family well and it 
was the consensus of treatment obtained that he could be 
discharged.  Discharge medications:  Navane 10 mg. three 
times a day and Cogentin 1 mg. every morning.  He was to 
return to the psychiatric clinic in two weeks.  He was 
considered to be competent and it was reported that he would 
be able to return to work in six weeks.

Also received with the hospital summary on March 22, 1979, 
were copies of VA outpatient progress notes dated from 
December 8, 1978, through February 15, 1979.  In a December 
1978 outpatient treatment note, the veteran reported that he 
had no complaints and was sleeping ok.  He denied any 
hallucinations.  Affect was appropriate and adequate.  He 
showed a little anxiety when talking about his future.  It 
was reported that his medications seemed to be controlling 
his symptoms quite well.  When he was last seen in February 
1979 it was reported that he was doing all right but that his 
sleep was not too good.  He was noted to be alert, oriented, 
and cooperative.  He was scheduled to return to the clinic in 
4 months. 

As noted above, on March 28, 1979, the memorandum rating 
decision for competency dated March 1, 1979, was marked as 
"VOID."  That decision was voided apparently, in part, 
because the VA medical records reflected that he was alert 
and oriented, cooperative, and doing well.  The veteran was 
not notified of the March 1, 1979, memorandum rating decision 
for competency.

In a rating decision dated April 3, 1979, the RO assigned a 
noncompensable evaluation for the veteran's service-connected 
paranoid schizophrenia after finding that he was no longer 
psychotic.  The veteran was provided notice of the April 1979 
decision and did not disagree.

The veteran contends, in essence, that the RO committed CUE 
when the adjudicator granted a noncompensable evaluation for 
his service-connection paranoid schizophrenia.  The Board 
notes that a CUE claim must be addressed in the context of 
the laws and regulations in effect at the time of the rating 
being challenged.  

Under the regulations in effect at the time, the severity of 
a veteran's psychiatric disability was based upon the actual 
symptomatology, as it affected his or her social and 
industrial adaptability.  Two of the most important 
determinants were time lost from gainful work and decrease in 
work efficiency.  In evaluating a psychiatric disability, 
present symptomatology and its absence, as well as the 
frequency, severity, and duration of previous psychotic 
periods, and the veteran's capacity for adjustment during 
periods of remission were to be considered.  38 C.F.R. 
§ 4.130 (1978).  

The schedule of ratings provided a noncompensable evaluation 
for psychosis in full remission, and a 10 percent evaluation 
for slight impairment of social and industrial adaptability.  
Definite impairment of social and industrial adaptability 
would be assigned a 30 percent evaluation and a 50 percent 
evaluation would be awarded for considerable impairment of 
social and industrial adaptability.  

Active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability would be assigned a 100 
percent rating.  Finally, a 70 percent rating would be 
assigned with less symptomatology than a 100 percent rating 
such to produce severe impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132 (1978).  

The Notes to Diagnostic Code 9203 for schizophrenia also 
provided a 100 percent rating for a six month period when the 
veteran was discharge to non-bed care from a hospital where 
he or she had been under care for not less than six months.  
If the veteran had been hospitalized for less than six 
months, the rating schedule provided for consideration under 
38 C.F.R. § 4.29.

As an initial matter, the Board finds that the April 1979 
rating action was final.  First, the claims file contains an 
April 1979 letter from the RO to the veteran informing him of 
the grant of his service connected claim for schizophrenia 
and the noncompensable rating assigned.  Further, there is no 
indication that the letter was undeliverable, nor has the 
veteran so claimed. Therefore, the Board concludes that the 
veteran received proper notice of the decision and the claim 
became final when he did not timely disagree.

Turning now to the merits of the veteran's claim, the Board 
finds that the April 1979 rating action was not CUE.  First, 
the Board notes that the RO reviewed the service medical 
records and post-service records and concluded that the 
veteran's psychosis was in full remission based on post-
service outpatient treatment records, which showed that he 
was doing well.  

The RO also concluded that the veteran was not incompetent, 
despite an in-service finding to the contrary.  Further, the 
RO noted "with interest" the veteran's "miraculous" 
recovery after being transferred to a VA hospital, apparently 
questioning the severity of his in-service symptoms.  The RO 
thereafter considered benefits under 38 C.F.R. § 4.29, and 
found no basis for the benefit.

In order to meet the standard of CUE, the Board must find 
that either the correct facts were not before the adjudicator 
or the regulatory provisions were incorrectly applied.  In 
this case, the Board finds that neither of those situations 
was present as they relate to the RO's April 1979 decision.  

First, the veteran maintains that the initial rating decision 
which assigned a 100 percent disability rating was improperly 
voided and replaced with the April 1979 rating decision, 
which he asserts was based on less thorough and incomplete 
medical evidence.  Inasmuch as the March 1979 memorandum 
rating decision for competency was not promulgated, the Board 
is not aware of any reason why the RO could not void it.  The 
veteran at the time was considered incompetent had no 
representative, guardian, fiduciary, or custodian.  
Accordingly, the RO provided no notice of the memorandum 
rating decision, but instead undertook development to 
ascertain the identity of the veteran's next of kin.  
Accordingly, the Board's focus is on the evidence the RO used 
in deciding the challenged rating decision.  

To that end, the Board concludes that the correct facts were 
before the RO rating specialists at the time of the April 
1979 decision.  While the evidence reflects that the veteran 
had serious psychiatric problems for a period of time while 
on active duty, the evidence is uncontroverted that his 
condition improved when he was transferred to the VA hospital 
in October 1978.  

Moreover, the RO adjudicator accurately observed that the 
veteran's post-discharge outpatient treatment notes reflected 
that he was doing well.  As such, it was not unreasonable for 
the RO to conclude that the veteran was in "full 
remission," which warranted a noncompensable evaluation 
under the rating schedule.

Next, without commenting on the veteran's improvement after 
being transferred to a VA hospital, the Board finds that the 
adjudicators' comparison between the veteran's mental 
condition prior to transfer to the VA hospital, and the 
placement of greater weight on his mental condition 
thereafter, is simply a matter of weighing the relevant 
medical evidence, which cannot form the basis of a CUE claim.  

There is no question that all the medical evidence was before 
the RO and that the adjudicators reviewing that evidence gave 
a greater probative value to the post-service period and 
assigned a noncompensable evaluation as a result.  This goes 
to the weighing of the evidence; therefore, the Board cannot 
conclude that the RO committed CUE in the April 1979 rating 
action on the basis that the correct facts were not before 
the adjudicator.

Next, the veteran asserts that the abatement of his symptoms 
after transfer to a VA hospital occurred because he was given 
the highest doses of multiple psychotropic medications to 
control his symptoms and that it was inappropriate for the RO 
to assign a noncompensable evaluation under such 
circumstances.  However, the Board cannot accept the 
veteran's assertions as to the relative quantity of his 
medication dosages as neither he nor his representative 
possess the medical expertise to offer an opinion as to the 
usual or normal dosage of the medications in relationship to 
the veteran's symptoms.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Further, it is apparent that the RO adjudicators were aware 
that the veteran was on medication as he referenced certain 
other aspects of the outpatient treatment records, which also 
included the names of the medications the veteran was taking 
and the doses.  Therefore, the veteran's assertion that his 
dosage of medication warranted a compensable evaluation 
cannot form the basis of a CUE claim.  Parenthetically, the 
Board notes that the rating schedule made no provision for an 
evaluation based on the dosage of a veteran's psychiatric 
medications; therefore, there can be no CUE claim based on 
criteria not included in the rating schedule.

Next, while the Board notes that the veteran was not 
available to sign the February 1979 claim (the signature line 
noted that the "SEPARATEE UNAVAILABLE FOR SIGNATURE"), it 
would be entirely too speculative to assess the nature of his 
medical condition based on the absence of a signature.  As 
such, there is no basis to establish that his medical 
condition warranted a compensable rating and that the RO 
committed CUE by not doing so because the veteran was 
unavailable to sign.

Moreover, there is no basis to conclude that the RO failed to 
properly consider the legal provisions in effect at the time.  
Specifically, the RO adjudicator concluded, based on the 
outpatient treatment records, that the veteran's psychosis 
was in "full remission" and, as such, a noncompensable 
evaluation was warranted.  The rating schedule clearly 
provided for such a finding.  

In addition, the RO adjudicator considered the provisions of 
38 C.F.R. § 4.29, as mandated in the regulation.  Further, 
there was no basis under the regulations to grant a 100 
percent disability rating due to the length of the veteran's 
hospitalization because he was only hospitalized for a period 
of approximately three months, including two months in a 
military hospital and one month at the VA hospital.  
Therefore, the RO correctly did not apply the six-month 
convalescent rating outlined at the end of 38 C.F.R. § 4.132.  

The Board notes that the veteran does not contend either that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions existent at the time were incorrectly applied.  
Rather, he merely disagrees with how the RO evaluated the 
facts before the adjudicators at that time, and alleges that 
his in-service symptoms were more severe than his post-
service symptoms and that he should have been rated 
accordingly.  However, it appears to the Board that the RO 
weighed the facts, which could be supported by the record, 
and the decision was not CUE.  Therefore, under the 
appropriate laws and regulations, such an assertion can not 
form a basis for CUE.  See Caffrey, 6 Vet. App. at 384; 
Counts, 6 Vet. App. at 480.  Accordingly, the Board finds 
that the claim of CUE as to the April 1979 rating decision 
must be denied.

The Board has also considered the veteran's statements and 
sworn testimony challenging the April 1979 rating decision, 
but finds that the medical evidence before the RO at the time 
of the rating action could reasonably be interpreted to show 
that the veteran's mental disability was in "full 
remission."  The errors as alleged are merely disagreements 
with how the RO evaluated the facts before it at that time in 
establishing his level of disability.  Such assertions cannot 
form a basis for a valid claim of CUE.  See Daniels v. Gober, 
10 Vet. App. 474, 479 (1997); Caffrey, 6 Vet. App. at 384; 
Counts, 6 Vet. App. at 480.  

To the extent that the veteran alleges that the RO failed in 
its duty to assist him in developing his claim, the Veterans 
Claims Court has held that a failure to assist an appellant 
is not CUE.  Shockley v. West, 11 Vet. App. 208 (1998); 
Caffrey v. Brown, 6 Vet. App. at 383-84; see also Hazan v. 
Gober, 10 Vet. App. 511 (1997) (failure to administer an 
examination would not have been the kind of error that would 
have manifestly changed the outcome).

Finally, the Board notes that while it has considered the 
application of the Veterans Claims Assistance Act and the 
regulations promulgated with respect thereto, the Veterans 
Claim Court held in Parker v. Principi, 15 Vet. App. 407 
(2002) that the VCAA is not applicable to claims for CUE in 
an RO decision.  See also Livesay v. Principi, 15 Vet. App. 
165 (2001) (VCAA does not apply to motions for CUE).  As the 
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.


ORDER

The claim for CUE in an April 1979 rating decision granting a 
noncompensable evaluation for schizophrenia is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


